UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:91-CR-301-T-17AAS

LEVINE JUSTICE ARCHER.

ORDER
This cause is before the Court on:

Dkt. 1337 First Step Memorandum

Dkt. 1339 Motion to Reduce Sentence Pursuant to the First Step
Act of 2018

Dkt. 1343 Opposition

Defendant Levine Justice Archer moves for a sentence reduction pursuant to
18 U.S.C. Sec. 3582(c)(1)(B) and Section 404 of the First Step Act of 2018. Defendant

Archer requests that his sentence be reduced to time served.
The Government opposes Defendant Archer's Motion.
1. Background

In the Superseding Indictment (Dkt. 1213-5), Defendant Archer was charged as follows:

Count 1 Conspiracy to Commit Racketeering
18 U.S.C. Sec. 1962(d)
Count 2 Conspiracy to Commit Racketeering
18 U.S.C. Sec. 1962(d)
Count 5 Conspiracy to Distribute Cocaine Base
21 U.S.C. Sec. 846
Count 12 Possession With Intent to Distribute Cocaine Base
21 U.S.C. Sec. 841(a)(1)
Count 13 Possession With Intent to Distribute Cocaine
21 U.S.C. Sec. 846
Count 14 Possession With Intent to Distribute Cocaine Base

21 U.S.C. Sec. 841(a)(1)

Defendant Archer was found guilty by a jury on Counts 1, 2, 5, 12 and
14. (Dkt. 1213-8). Defendant Archer was sentenced on August 18, 1993 to
Life imprisonment, concurrent, and 10-year terms of supervised release, concurrent,

on those Counts, and a special assessment fee of $250.00. (Dkts. 1213-12,
1213-13). The Judgment states that the sentence as to Count Sis a

statutorily mandated term of life imprisonment.

Defendant Archer was acquitted of Count 13, which was dismissed. (Dkt.
1213-16).

Prior to sentencing, Defendant Archer objected to the PSR’s factual
summary, his firearm enhancement, the attributable drug amount, the lack of

a minor-role reduction, and the constitutionality of a life sentence.

At sentencing, Defendant Archer reiterated his objections to the PSR.
The Government reiterated trial testimony that established Defendant Archer's
responsibility for 72.7 kilograms of crack cocaine. Defendant Archer claimed that
ne was responsible for distributing 2.5 kilograms of crack cocaine for one week in
1991. The Court agreed with the Government and held Defendant Archer accountable
for 72.7 kilograms. The Court found it was “very clear that [Archer] took an active role
in supplying the product, preparing, securing the necessary ingredients, [and was]
actively involved in the preparation of the product so that it was ready for sale by this
organization.” (Case No. 91-CR-299, Dkt. 284). Defendant Archer's remaining
objections were overruled. (Dkt. 1330, pp. 22-31). The Court adopted the PSR’s
factual statements, and sentenced Defendant Archer to concurrent terms of life in

prison on all counts, to be followed by concurrent 10-year terms of supervised release.

Defendant Archer’s sentence and conviction were affirmed on appeal.
See United States v. Archer, et al., 102 F.3d 1120 (11" Cir. 1997).

Defendant Archer pursued a Section 2255 petition. (Dkts. 1005, 1096).
The Court denied Defendant Archer’s Amended Petition. (Dkt. 1105; Case No. 8:98-CV-
2073-T-17MAP, Dkt. 6). The Eleventh Circuit dismissed the appeal of the denial after

denying Defendant Archer’s request for a certificate of appealability.

Defendant Archer moved for a sentence reduction pursuant to Amendment 706.
(Dkt. 1222). The Court denied Defendant Archer's Motion. (Dkt. 1236). The .
Eleventh Circuit Court of Appeals affirmed the Order denying relief. (Dkt. 1274).

Defendant Archer moved for a sentence reduction under the Fair Sentencing Act.
(Dkt. 1278). The Federal Defender was appointed to represent Defendant Archer. The U.S.
Probation Office prepared an Amendment 750 Memorandum which states that Defendant
Archer is not eligible for a sentence reduction under Amendment 750, USSG Sec. 1B1.1.10
and 18 U.S.C. Sec. 3582(c)(2) because “the Court has sentenced the defendant to the shortest
term of imprisonment permitted by the statute.” In his Motion to Withdraw, the Federal
Defender noted that, at sentencing, Defendant Archer was held accountable for 72.7 kilograms
of crack, and this amount may not be relitigated in a Sec. 3582(c)(2) proceeding. See United
States v. Dillon, 130 S.Ct. 2683 (2010). The Federal Defender further noted that, prior to trial,
the Government filed a notice of prior convictions which enhanced the statutory

penalty as to Count 5 against Defendant Archer to a mandatory term of life

imprisonment. (Dkt. 12874, p. 2).

The Federal Defender further noted that, under Amendment 750, 72.7 kilograms
of crack would result in a base offense level of 38, which applies to 8.4 kilograms of
crack or more. At sentencing, two levels were added to the base offense level
for firearms (PSR, par. 43); the total offense level would become 40. At sentencing,
Defendant Archer was placed in Criminal History Category IV (PSR, par. 58). Under
Amendment 750, Defendant Archer’s guideline range of imprisonment for offense
level 40, Criminal History Category IV, is 360 months to life. However, based on
the quantity of crack for which Defendant Archer was held accountable and his
prior felony drug convictions, Defendant Archer was still subject, pursuant to
21 U.S.C. Sec. 841(b)(1)(A), to a mandatory term of life imprisonment on
Count 5. (Dkt. 1281). .

The Court permitted the Federal Defender to withdraw from representation,
and Defendant Archer pursued a pro se Motion for Reduction of Sentence under Amendment
750. (Dkt. 1283), The Court denied Defendant Archer’s Motion. (Dkt. 1285).

Defendant Archer pursued another Section 2255 Petition. (Dkt. 1287).
The Court denied the Petition because Defendant Archer did not fulfill the statutory
requirements for a successive petition. (Dkt. 1289). Defendant Archer sought to appeal
the denial. The Court denied Leave to proceed IFP. (Dkts. 1292, 1293). The
Eleventh Circuit affirmed. (Dkt. 1299). The U.S. Supreme Court denied Defendant
Archer's request for a writ of certiorari. (Dkt. 1302).
On June 17, 2015, Defendant Archer moved for a sentence reduction pursuant to
Amendment 782, and moved for appointment of counsel. (Dkts. 1308, 1309). The Court denied
Defendant Archer’s request for appointment of counsel. (Dkt. 1310). Defendant Archer
Appealed the denial. (Dkt. 1311). The Eleventh Circuit dismissed the appeal for want of
jurisdiction. (Dkt. 1378).

Defendant Archer sought leave to pursue a successive Section 2255 Petition
in the Eleventh Circuit. After reviewing Defendant Archer’s PSR, the Eleventh Circuit

denied leave to pursue a successive petition. (Dkt. 1325).

The Federal Defender was appointed to represent Defendant Archer for the
purpose of relief under Amendment 782. The U.S. Probation Office filed an Amendment
782 Memorandum in which the Probation Office indicates that Defendant Archer is not
eligible for relief under Amendment 782 because Defendant Archer was sentenced at the
statutory minimum mandatory. (Dkt. 1326). The Federal Defender’s Office notified Defendant
Archer that the Federal Defender’s Office could not argue in good faith that Defendant Archer
is eligible for a sentence reduction under 18 U.S.C. Sec. 3582(c)(2) and Amendment 782,
in light of the fact that Defendant Archer was sentenced to the statutory mandatory minimum

for the three controlled substance offenses. (Dkt. 1333).

2. Discussion

Defendant Archer argues that Defendant Archer is eligible for a sentence
reduction because Counts 5, 12 and 14 are “covered offenses” under the First
Step Act of 2018. Defendant Archer argues that it is the statute of conviction

which controls, and not a defendant’s actual conduct. (Dkt. 1339).,

The U.S. Probation Office filed a First Step Memorandum which indicates that
Defendant Archer is ineligible for relief because the retroactive application of the Fair
Sentencing Act does not reduce the applicable penalties. The U.S Probation Office
notes that due to the amounts of cocaine base associated with each Count, Counts 5,
12 and 14 remain punishable under 21 U.S.C. Sec. 841(b)(1)(A); the Fair Sentencing
Act does not reduce the applicable penalties for Counts 5, 12 and 14. (Dkt. 1337).

More specifically, the First Step Memorandum explains:
According to the presentence investigation report (pg. 7, par. 37), Archer
was the main source of supply of cocaine base to the Mathis organization,
which distributed quantities of cocaine base of at least 1.5 kilograms weekly.
During the nine months that the defendant participated in the conspiracy
charged in Count 5, the defendant was accountable for at least 54 kilograms
of cocaine base. Count 12 involved 36 kilograms of cocaine base, and
Count 14 involved 24 kilograms of cocaine base, each as to this defendant.
As each of these counts continue to be punishable by 21 U.S.C. Sec.
(b)(1)(A), the Fair Sentencing Act does not reduce the applicable penalties.

In the Response, the Government argues that the U.S. Probation Office’s
Memorandum correctly states that Defendant Archer is not eligible for a sentence reduction,
because the statutory penalties have not changed. Using either the PSR quantity (54
kilograms) or the Court’s sentencing determination (72.7 kilograms), Defendant Archer’s
attributable drug quantity continues to exceed the 280-gram threshold required to trigger
penalties under 21 U.S.C. Sec. 841(b)(1)(A).,

The Court notes that Defendant Archer previously requested a sentence
reduction pursuant to the provisions of the Fair Sentencing Act, but the Court
denied Defendant Archer's Motion. (Dkt. 1285). The Federal Defender explained
why Amendment 750 wouid not result in a sentence reduction, the result of the
amount of crack for which Defendant Archer was held accountable as well as

Defendant Archer’s prior convictions.

The Court notes that in other cases in which the Indictment does not set
forth any drug quantities, the Court has considered the drug quantities determined at
sentencing and the amount for which a defendant is held accountable in the PSR in
determining eligibility for a sentence reduction under Section 404 of the First Step Act.
See United States v. Ford, Case No. 3:97-CR-314-J20RJK, Dkt. 480 (M.D. FL July
31, 2019)(denying relief because attributable drug weight does not modify statutory penalty):

United States v, Wilson, Case No. 8:07-CR-399-T-17TGW, Dkts. 55, 60) (M.D. FL June
27, 2019).
After consideration, the Court concludes that Defendant Archer is not
eligible for a sentence reduction under Section 404 of the First Step Act of
2018 because retroactive application of the Fair Sentencing Act does not

reduce the applicable penalties. Accordingly, it is

ORDERED that Defendant Levine Archer’s Motion to Reduce Sentence
Pursuant to the First Step Act of 2018 (Dkt. 1339) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this _/ ,
day of November, 2019.

 

 

 

 

 

Copies to:

All parties and counsel of record
